ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Environmental Chemical Corporation           )      ASBCA No. 60577
                                             )
Under Contract No. W9l2DY-l0-D-OOI3          )

APPEARANCES FOR THE APPELLANT:                      Richard B. Oliver, Esq.
                                                    Glenn A. Sweatt, Esq.
                                                     Pillsbury Winthrop Shaw Pittman LLP
                                                     Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Amanda G. Phily, Esq.
                                                    James D. Mirynowski, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Philadelphia

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: June 15, 2018



                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60577, Appeal of Environmental
Chemical Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals